Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Supplement dated June 23, 2008 to the Prospectus dated February 28, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The list of Nationwide Mutual Funds subject to an exchange/redemption fee shown under the Section "Investing with Nationwide Funds - Exchange and Redemption Fees" on page 30 of the Prospectus is hereby replaced with the following: Minimum Exchange/ Holding Period Fund Redemption Fee (calen d ar days) Nationwide International Value Fund 2.00% 90 Nationwide Micro Cap Equity Fund 2.00% 90 Nationwide Mid Cap Growth Fund 2.00% 90 Nationwide U.S. Small Cap Value Fund 2.00% 90 Nationwide Value Opportunities Fund 2.00% 90 NorthPointe Small Cap Growth Fund 2.00% 90 Nationwide Growth Fund 2.00% 30 Nationwide Large Cap Value Fund 2.00% 30 Nationwide Fund 2.00% 30 Nationwide Value Fund 2.00% 30 Nationwide Bond Fund 2.00% 7 Nationwide Bond Index Fund 2.00% 7 Nationwide Government Bond Fund 2.00% 7 Nationwide International Index Fund 2.00% 7 Nationwide Mid Cap Market Index Fund 2.00% 7 Nationwide Short Duration Bond Fund 2.00% 7 Nationwide S&P 500 Index Fund 2.00% 7 Nationwide Small Ca p Index Fund 2.00% 7 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE PS- TD-2 6/08
